 

UNITED STATES DISTRICT COURT 7 1 1
WESTERN DISTRICT OF NORTH CAROLINA j AN 25 2019 }

cHARLoTTE DIvIsIoN ,

MISC.B‘# ' o TR\CT CouRT

_~_`qw\ l3 WE";:§§\\ D\STR\CT OF NC 1

) jt

IN THE MATTER oF ) IMPLEMENTATION '

ADoPTING A PRIsoNER ) oRDER

AssIsTANCE PRoGRAM )
)

By Order signed on January 24, 2019 (“Establishment Order”), the Court established a :
Prisoner Assistance Program (“PAP”) for the Westem District of North Carolina effective on or
after the date of this Order. This matter is before the Clerk, pursuant to the Establishment Order,
for implementation of the PAP. It is hereby ORDERED that the PAP shall be defined and shall
operate as follows:

I. PURPOSE OF THE PAP

The purpose of the PAP is to assist the administration of justice by providing incarcerated
pro se litigants in civil rights cases Who are proceeding in forma pauperis pursuant to 28 U.S.C. § g
1915, and Whose cases are ready for trial, With the opportunity to receive the assistance of a lawyer.
Pro se litigants do not have the absolute right to the opportunity to receive the appointment of
counsel. Whether to provide counsel remains Within the discretion of the District Court, and the
Court may request that an attorney represent any person Who is unable to afford counsel. The Court
finds it appropriate to request assistance from a pool of volunteer lawyers when a pro se civil rights
case involving an indigent prisoner is ready for trial.

II. SCOPE OF THE PAP ,

As directed by the Establishment Order, the PAP Will be available for voluntary application

in civil rights cases in Which a pro se, incarcerated party has been permitted to proceed in forma

 

pauperis pursuant to 28 U.S.C. § 1915 . Excluded from the PAP are cases filed under 28 U.S.C. §
2241, § 2254 or § 2255,1 bankruptcy appeals, and social security cases.
III. OPERATION OF THE PROGRAM

A. Opt-In Notice Following Dispositive Motions

The initial stages of an incarcerated pro se litigant’s case will proceed along the normal
course including initial review, discovery, and motions to dismiss and/or for summary judgment

If the case is not resolved or dismissed and is ready for trial, and the incarcerated pro se
litigant remains unrepresented, the assigned Pro Se Law Clerk will notify the PAP Coordinator to
send the incarcerated pro se litigant a Notice of Availability of the Prisoner Assistance Program
(“PAP Opt-ln Notice”) from the Clerk’s Offlce, which will be copied to the other parties via the
ECF system. The purpose of the PAP Opt-ln Notice is to inform the pro se litigant that the matter
is eligible for the PAP. The PAP Opt-In Notice shall inform the pro se party and he or she has no
right to the advancement of costs or expenses by the attorney and that the representation is limited
to providing legal advice, counsel, and representation on behalf of the pro se party for the trial at
issue, which will normally include participation at the pretrial conference, jury selection, and trial.
Representation will not extend to any appeal or post-trial motions unless counsel specifically
agrees to assume those duties.

The PAP Opt-In Notice will advise the incarcerated pro se litigant that he or she has a
period of twenty-one (2 l) days within which to opt into the PAP (“Opt-In Period”) by marking the
Opt-In Notice where indicated and returning it to the Clerk’s Office. Requests for extension of the

Opt-In Period are discouraged but may be considered on a case-by-case basis if necessary.

 

1 Appointments of counsel for petitions for writ of habeas corpus pursuant to §§ 2241 and 2254, and motions to set
aside or vacate a sentence pursuant to § 2255, and all criminal matters are made from the Court’s Crirninal Justice
Act panel.

 

 

B. Identification of PAP Counsel

If the pro se incarcerated litigant either affirmatively opts out of the PAP or does not
respond to the Opt-In Notice within the Opt-In Period, the case will not be admitted into the PAP
and the case will proceed Without a PAP lawyer.

If the pro se litigant wishes to opt into the PAP, the litigant must return the executed PAP
Opt-In Notice to the Clerk within the twenty-one (21) day Opt-In Period. Upon receipt of a pro se
litigant’s timely affirmative PAP Opt-In Notice, the Law Clerk assigned to the case shall provide
the Clerk’s Office with a brief case summary describing the matters at issue in the upcoming trial.

The PAP Coordinator will maintain a list of attorneys who are admitted to practice and are
in good standing in the District and/or the North Carolina State Bar and who have expressed a
willingness to participate in the PAP. Attomeys are encouraged to accept pro se matters involving
subject areas in which they are competent. Attomeys who are newly admitted to practice, or
otherwise are less experienced with trials, are encouraged to shadow more experienced counsel
and observe at least one trial before accepting representation individually

Upon submission of the PAP Opt-In Notice by the pro se litigant, the PAP Coordinator
will consult its list of PAP counsel, identify a potential PAP attorney, and contact that attorney to
request that the attorney accept representation of the pro se litigant for purposes of trial. The
potential PAP attorney will then perform a conflicts check on the involved parties and notify the
PAP Coordinator if he or she will accept the representation within ten (lO) days. If a PAP lawyer
expresses Willingness to accept the matter, the PAP attorney shall promptly confer with the
incarcerated pro se litigant and enter a Notice of Appearance within seven (7) days of accepting

the representation

 

Members in good standing of the Bar of the State of North Carolina may appear for the
purposes of PAP representation without associating with local counsel or paying an attorney
admission fee to the Bar of this Court. By making an appearance under the PAP, such attorneys
agree to abide by the Local Rules, the North Carolina Rules of Professional Conduct, and to submit
themselves to this Court for the enforcement of such rules. PAP lawyers who are not also members
of the WDNC Bar will be permitted to establish an ECF account With the Clerk of Court solely for
purposes of PAP representation

A PAP lawyer’s representation will terminate upon docketing of the Court’s order granting
counsel’s l\/Iotion to Withdraw.

An attorney may decline to participate in any matter under this Order for any reason. If the
attorney declines to accept the representation, the attorney will remain on the panel list for future
cases. No PAP lawyer will be asked to accept more than one trial per year, unless the lawyer
specifically expresses his or her willingness to do so. The Clerk shall not disclose to the pro se
party the names or contact information of the lawyers on the PAP list. v

If the PAP Coordinator is unable to locate a PAP lawyer after a reasonable effort, the pro
se litigant will be so informed by the PAP Coordinator and the matter shall proceed without a PAP
lawyer.

C. Costs and Fees

PAP counsel will not enter into any fee collection agreement or otherwise seek
compensations for any representation undertaken pursuant to the PAP.

There is no statutory provision for the reimbursement of expenses, however, the Court
provides reimbursement for some reasonable out-of-pocket expenses from its Attorney Admission

Fee Fund (the “Fund”) up to $3,000 per plaintiff, except that cap may be waived in the presence

 

 

of extraordinary circumstances Examples of the out-of-pocket costs related to the representation
that may be reimbursed by the Court include the pre-approved cost of lodging and meals (limited
to actual expenses not to exceed the government per diem allowance for court personnel), mileage
in excess of a 30 mile radius (limited to reimbursement at the then-current government rate), actual
copying expenses, computerized research, deposition costs, witness fees and service of process
fees, the pre-approved cost of expert witnesses, and necessary telephone calls, e-mails, and
postage Examples of costs that will not be reimbursed include staff costs (secretaries, paralegals,

etc.) and overhead expenses. Receipts are required for all reimbursement requests.

jqu ach Jol€'q

  

 

Frank D. whitney“, chief
U.S. District Judge

 

 

 

